Name: Council Regulation (EEC) No 3588/82 of 23 December 1982 on rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 82 Official Journal of the European Communities No L 374/47 COUNCIL REGULATION (EEC) No 3588/82 of 23 December 1982 on rules for imports of certain textile products originating in Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas special rules are required for products re ­ imported under the arrangements for outward processing ; Whereas it was agreed in the course of the negotiations by the delegations from the Community and Yugoslavia that the said delegations should recommend their respective authorities to apply the arrangements set out in the Agreements negotiated on a provisional basis from 1 January 1983, pending their subsequent entry into force ; Whereas , in order to apply Community quantitative limits in conformity with the Agreements negotiated with Yugoslavia it is necessary to establish a special management procedure ; whereas it is desirable that such common management system be decentralized by allocating the quantitative limits among the Member States , and that the import authorizations be issued by the Member States' authorities in accordance with the double-checking system defined in the Protocol ; Whereas, in order to ensure the best possible utilization of the Community quantitative limits, they should be allocated in accordance with the requirements of the Member States and with the quantitative objectives established by the Council ; whereas, however, the extent of the disparities existing in the conditions for importation of these products into the Member States and the particularly sensitive position of the Community textiles industry mean that the said conditions can be standardized only gradually ; whereas for these reasons allocation of supplies cannot immediately be effected on the basis of requirements alone ; Whereas it is also necessary to introduce efficient and rapid procedures for altering Community quantitative limits and their allocation to take account of the development of trade flows, needs for additional imports and the Community's obligations under the Protocol negotiated with Yugoslavia ; Whereas, in the case of products not subject to quantitative limitation, the Protocol provides for a consultation procedure whereby, in the event that the volume of imports of a given category of products into the Community or one of its regions exceeds a certain threshold, agreement can be reached with the supplying country on the introduction of quantitative limits ; whereas Yugoslavia also undertakes to suspend or limit its exports from the date of a request for such Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission, Whereas the Community has negotiated with Yugo ­ slavia an Additional Protocol to the Cooperation Agreement, concerning trade in textile products ; Whereas the Protocol, within a prospect of permanent cooperation and in conditions assuring complete security of exchanges, seeks to promote the reciprocal expansion and the orderly, equitable development of trade in textile products between the Community and Yugoslavia, taking into the fullest consideration the grave economic and social problems currently faced by the textile industry in both the importing and exporting countries , and in particular to eliminate the genuine risk of disruption of the Community market and the genuine risk of disruption of trade in textile products originating in Yugoslavia ; Whereas it is necessary to ensure that the purpose of each of these Agreements should not be obstructed by deflection of trade and that it is therefore necessary to determine the way in which the origin of the products in question is controlled and the methods by which the appropriate administrative cooperation is achieved ; Whereas compliance with the quantitative limits on exports established under the Agreements is ensured by a double-checking system ; whereas the effectiveness of these measures depends on the Community establishing a set of Community quantitative limits to be applied to imports of all products from Yugoslavia exports of which are subject to quantitative limits ; Whereas products entering the customs territory of the Community under the arrangements for inward processing or other temporary admission arrangements and intended for re-exportation out of the said territory in the same state or after processing should not be subject to such Community quantitative limits ; No L 374/48 Official Journal of the European Communities 31 . 12 . 82 2 . The procedures for control of the origin of the products referred to in Article 1 ( 1 ) are laid down in Annex IV. Article 3 consultations , at the level fixed in the Protocol ; whereas , if no agreement is reached with the supplying country within the period stipulated, the Community may introduce quantitative limits at a specific annual or multiannual level ; Whereas the Protocol established a system of cooperation between the Community and Yugoslavia with the aim of preventing circumvention by means of transhipment, re-routing or other means ; whereas a consultation procedure is established under which an agreement can be reached with Yugoslavia on an equivalent adjustment to the relevant quantitative limit when it appears that the Protocol has been circumvented ; whereas Yugoslavia also agreed to take the necessary measures to ensure that any adjustments could be rapidly applied ; whereas in the absence of agreement with Yugoslavia within the time limit provided, the Community may, where clear evidence of circumvention is provided, apply the equivalent adjustments ; Whereas , in order inter alia to comply with time limits set in the Protocol, it is necessary to lay down a rapid and efficient procedure for introducing such quantitative limits and concluding this Protocol with Yugoslavia ; Whereas the provisions of this Regulation must be applied in conformity with the obligations &lt;?f the Community towards Yugoslavia arising from this Protocol, 1 . The importation into the Community of the textile products listed in Annex II, originating in Yugoslavia and shipped between 1 January 1983 and 31 December 1986 shall be subject to the annual quantitative limits laid down in that Annex. 2 . These quantitative limits are broken down between Member States of the Community for the year 1983 as set out in Annex III . The breakdown for the years 1984 to 1986 shall be adopted in accordance to the procedures laid down in Article 14 . 3 . The release for free circulation in the Community of imports subject to the Community quantitative limits referred to in paragraph 1 shall be subject to the presentation of an import authorization or equivalent document issued by the Member States' authorities in accordance with Article 9 . 4 . The authorized imports shall be charged against the Community quantitative limits laid down for the year in which the products are shipped from Yugo ­ slavia . In this Regulation, shipment of products shall be considered to have taken place on the date of their loading onto the exporting aircraft, vehicle or vessel . 5 . Imports of products not subject to quantitative limitation before 1 January 1983 which were in the course of shipment to the Community before that date shall not be subject to the Community quantitative limits referred to in this Article provided that they were shipped from the supplier country in which they originate before 1 January 1983 . 6 . The release for free circulation of products the importation of which was subject to quantitative limitation before 1 January 1983 and which were shipped before the said date shall continue from that date to be subject to the presentation of the same import documents , and to the same import conditions , as before 1 January 1983 . 7 . The definition of Community quantitative limits laid down in Annex II and the categories of products to which they apply shall be adapted in accordance with the procedure laid down in Article 14 where this proves necessary to ensure that any subsequent amendment to the nomenclature of the Common Customs Tariff or the nomenclature of goods for the external trade statistics of the Community and the HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation shall apply to imports into the Community of the textile products listed in Annex I and originating in Yugoslavia . 2 . The classification of the products listed in Annex I shall be based on the nomenclature of the Common Customs Tariff and in the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member States (NIMEXE), without prejudice to Article 3 (7). The procedures for the application of this paragraph are laid down in Annex V. Article 2 1 . The origin of the products referred to in Article 1 ( 1 ) shall be determined in accordance with the rules in force in the Community. 31 . 12 . 82 Official Journal of the European Communities No L 374/49 Article 6statistics of trade between Member States (NIMEXE) or any decision amending the classification of such products do not result in a reduction of such quantitative limits . 1 . The Community quantitative limits shall be allocated in such a way as to ensure the improved utilization of these quantitative limits and to attain progressively a more balanced penetration of the markets by means of improved burden-sharing between the Member States .Article 4 The Community quantitative limits referred to in Article 3 shall not apply to the cottage industry and folklore products defined in Annex VI which are accompanied on importation by a certificate issued by the competent authorities of Yugoslavia in accordance with the provisions of Annex VI and which fulfil the other conditions laid down therein . 2 . The allocation of the Community quantitative limits shall be adapted in accordance with the procedure laid down in Article 14 and according to the criteria defined in paragraph 1 where this proves necessary, particularly in view of trends in patterns of trade, in order to ensure their improved utilization. 3 . In cases referred to in paragraph 1 which are of particular economic importance - to one or more Member State, the Commission shall, however, refer proposals for amendment of the allocation directly to the Council . The Council shall act upon such proposals in accordance with Article 113 of the Treaty. Article 5 Article 7 1 . The Community quantitative limits referred to in Article 3 shall not apply to products admitted into the customs territory of the Community under the arrangements for inward processing or other suspensive arrangements , provided that they are declared to be for re-export under such a system outside the said territory in the same state or after processing. The subsequent release for free circulation of the products referred to in the first subparagraph shall be subject to the quantitative limits referred to in Article 3 and to the presentation of an import authorization or equivalent document issued in accordance with Article 3 (3) and the products so released shall be charged against the Community quantitative limit established for the year for which the export licence was issued . 2 . Where the authorities in the Member States establish that imports of textile products have been charged against a Community quantitative limit fixed pursuant to Article 3 and that these products have subsequently been re-exported outside the Community, they shall inform the Commission thereof and issue additional import authorizations for the same products and the same quantities in accordance with Article 3 (3). Imports effected under cover of such authorizations shall not be charged against the Community quantitative limit for the current year or the following year. 3 . Re-imports into the Community of textile products after processing in Yugoslavia shall be subject to the specific arrangements provided for in Annex VII provided that they are effected in accordance with the regulations on economic outward processing in force in the Community. 1 . Yugoslavia may, after notifying the Commission in advance, utilize the shares allocated to Member States in the following ways : (a) advance utilization during any given year of a portion of a share established for the following year shall be authorized for each category of products up to 5 % of the share for the year of actual utilization except for categories 1,2 and 3 . Such advance imports shall be deducted from the corresponding shares established for the following year; (b) carry-over of amounts not utilized during any given year to the corresponding share for the following year shall be authorized up to 5 °/o of the share for the year of actual utilization, except for categories 1 , 2 and 3 ; (c) transfers of quantities in the categories in Group I may be made in the following cases only :  transfers between categories 4, 5 , 6 , 7 and 8 shall be authorized up to 5 % of the share established for the category to which the transfer is made,  transfers of quantities into the different cate ­ gories in Group II or III may be made from any category in Group I, II or III, up to a maximum of 5 °/o of the share established for the category to which the transfer is made, No L 374/50 Official Journal of the European Communities 31 . 12 . 82  the cumulative application of the provisions of points (a), (b) and (c) may not, in the course of any given year, cause a limit established for the category and for the year in question to be exceeded by more than 15 % . The table of equivalence applicable to the abovementioned transfers is given in Annex I. 2 . In the event of recourse by Yugoslavia to the provisions of paragraph 1 , the Commission shall notify the authorities of the Member States concerned, which shall authorize the imports in question in accordance with the double-checking system defined in Annex V. 3 . Where a Member State's share has been increased by the application of paragraph 1 of Article 8 , or where further possibilities of imports into that Member State have been created under Article 8 , such increases or further import possibilities shall not be taken into account for the purposes of applying paragraph 1 in the current year or in subsequent years . shares , taking into account the measures taken pursuant to Articles 6 , 7 and 8 . 2 . The import authorizations or equivalent docu ­ ments shall be issued in accordance with Annex V. 3 . The quantities of products covered by the import authorizations or equivalent documents provided for in Article 3 shall be charged against the share of the Member State which issued those auth ­ orizations or documents . 4 . The competent authorities of the Member States shall cancel import authorizations or equivalent documents already issued in cases where the corresponding export licences have been withdrawn or cancelled by the competent authorities in Yugo ­ slavia . However, if the competent authorities of a Member State have not been informed by the competent authorities of Yugoslavia of the withdrawal or cancellation of an export licence until after the related products have been imported into such Member State, the quantities in question shall be set off against the Member State's quota share for the year during which shipment of products took place . Article 8 Article 101 . Member States which find that they requireadditional imports for their internal consumption or which consider that their share may not be fully utilized shall notifiy the Commission accordingly. 2 . The Community quantitative limits laid down in Article 3 may be increased in accordance with the procedure laid down in Article 14 where it appears that additional imports are required. 3 . At the request of a Member State which finds that it requires additional imports , either on the occasion of fairs or where it has issued import auth ­ orizations or equivalent documents for up to 80 % of its national share , the Commission may, after oral or written consultation with the Member States within the Committee set up under Article 14 , open up additional possibilities for imports into that Member State . In an emergency, the Commission shall open consul ­ tations within the Committee within five working days following receipt of the request from the Member State concerned and shall take a decision within 15 working days calculated from the same date . 1 . The importation into the Community of textile products listed in Annex I, originating in Yugoslavia and not subject to the Community quantitative limits referred to in Article 3 shall be subject to a system of administrative surveillance . 2 . Should imports into the Community of products falling within any given category, referred to in paragraph 1 , not subject to the arrangements laid down in Annex VII and originating in Yugoslavia exceed, in relation to the preceding calendar year's total imports into the Community of products in the same category, the percentages indicated below, such imports may be made subject to quantitative limits under the conditions laid down in this Article :  for all categories of Group I products : 0-5 % ,  for all categories of Group II products : 2-5 %,  for all categories of Group III products : 5-0 % . These arrangements may be limited to imports into specific regions of the Community. 3 . Should the imports referred to in paragraph 2 into a given region of the Community exceed, in relation to the total quantities calculated for the whole Community according to the percentage specified in paragraph 2, the percentage set for that Article 9 1 . The authorities of the Member States shall issue the import authorizations or equivalent documents provided for in Article 3 (3) up to the amount of their 31 . 12 . 82 Official Journal of the European Communities No L 374/51 region in the table below, such imports may be made subject to quantitative limits in the region in question : Germany 28 ¢5 % Benelux 10 ¢ 5% France 18  5 % Italy 15  0 % Denmark 3 ·  0 % Ireland 1 ­ 0 % United Kingdom 23 · 5% Greece 2 · 0 % Measures taken pursuant to this paragraph shall be the subject of a Commission communication published without delay in the Official Journal of the European Communities. 6 . The consultation with Yugoslavia provided for in paragraph 5 may lead to the conclusion of an arrangement between that country and the Community or the adoption of joint conclusions on the introduction and level of quantitative limits . Such arrangements or joint conclusions shall stipulate that the quantitative limits agreed be administered in accordance with a double-checking system . 7 . Should the Community and Yugoslavia be unable to reach a satisfactory solution within one month following the opening of consultations, and at the latest within two months following notification of the request for consultations , imports of the category of products in question may be subject to quantitative limits at an annual level not lower than the level resulting from the application of the formula set out in paragraph 2, or 106 % of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultations whichever is the higher. 8 . The arrangements provided for in paragraph 6 shall be concluded and the measures provided for in either paragraphs 5 and 7 or the arrangements or joint conclusions referred to in paragraph 6 shall be decided in accordance with the procedure laid down in Article 14 . 9 . The annual level of the quantitative limits laid down in accordance with paragraphs 5 to 8 may not be less than the level of imports into the Community or into the region or regions concerned in 1980 of products of the same category and originating in Yugoslavia . 10 . Where the development of total imports into the Community of a product which is subject to a quantitative limit fixed in accordance with paragraphs 5 to 8 renders it necessary, the annual level of that quantitative limit shall be increased, after consultation with the supplier country, in accordance with the procedure laid down in Article 13 to ensure com ­ pliance with the conditions set out in paragraphs 2 and 3 . 11 . The quantitative limits fixed in accordance with paragraphs 6 and 8 shall provide for an annual growth rate determined by mutual agreement with Yugoslavia in the context of the consultation procedure laid down in Article 13 . 4 . Paragraphs 2 and 3 shall not apply where the percentages specified therein have been reached as a result of a fall in total imports into the Community, and not as a result of an increase in exports of products originating in Yugoslavia . 5 . Where the Commission finds , in accordance with the procedure laid down in Article 14 , that the conditions set out in paragraphs 2 and 3 are fulfilled and considers that a given category of products should be made subject to a quantitative limit, with the concurring opinion of the Committee under the procedure in Article 14 : (a) it shall open consultations with Yugoslavia in accordance with the procedure specified in Article 13 , with a view to reaching an agreement or joint conclusions on a suitable level of limitation for the category of products in question ; (b) pending a mutually satisfactory solution, it shall, as a general rule , request Yugoslavia to limit exports of the products in the category concerned to the Community or to one or more of its regions for a provisional period of three months from the date on which the request for consul ­ tations is made . Such provisional limits shall be established at 25 % of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 , and gave rise to the request for consultation or 25 % of the level resulting from the application of the formula set out in paragraph 2, whichever is the higher ; (c) it shall, pending the conclusion of the requested consultations apply to the imports of the category of products in question quantitative limits identical to those requested of Yugoslavia pursuant to point (b). These measures shall be without prejudice to the definitive arrangements to be made by the Community, taking into account the outcome of the consultations . No L 374/52 Official Journal of the European Communities 31 . 12 . 82 in order to ensure compliance with the obligations agreed between the Community and Yugoslavia . Article 12 12 . The quantitative limits established pursuant to paragraphs 5 to 8 shall not apply to products which have already been dispatched to the Community provided that they were shipped from Yugoslavia for export to the Community before the date of notification of the request for consultations . 13 . The quantitative limits established pursuant to paragraphs 5 to 8 shall be administered in accordance with Articles 3 to 9 , save as otherwise provided in accordance with the procedure laid down in Article 14 . Article 11 1 . Where information available to the Commission as a result of investigations carried out in accordance with procedures laid down in Annex IV constitutes evidence that products originating in Yugoslavia and subject to quantitative limits referred to in Article 3 or established under the procedure laid down in Article 10 , have been transhipped, re-routed or otherwise imported into the Community in circumvention of such quantitative limits, the Commission may open consultations with the supplier country concerned, in accordance with the procedure laid down in Article 13 , with a view to reaching agreement on an equivalent adjustment of the corresponding quantitative limits . 2 . Pending the outcome of the consultations , the Commission may request Yugoslavia to make the necessary arrangements as a precautionary measure to ensure that adjustments of quantitative limits agreed following such consultations may be carried out in the year in which the request to open consultations was made, or for the following year if the quantitative limit for the current year is exhausted, where clear evidence of circumvention is provided . 3 . Should the Community and Yugoslavia fail to reach a satisfactory solution within the period specified in Article 13 , the Commission may, where clear evidence of circumvention has been provided , deduct from the relevant quantitative limits amounts equivalent to the products originating in Yugoslavia in accordance with the procedure laid down in Article 1 . For the textile products subject to the quantitative limits referred to in Article 3 , Member States shall notify the Commission, within the first 10 days of each mortth , of the total quantities , in the appropriate units and by category of products , for which import authorizations have been issued during the preceding month . 2 . In respect of the textile products in Annex I, Member States shall notify the Commission monthly, within 30 days following the end of each month, of the total quantities imported during that month, by NIMEXE code and in the units , including, where appropriate, supplementary units , of the NIMEXE code . The imports shall be broken down in accordance with the statistical procedures in force . 3 . For products cited in paragraph 1 of Annex VII, Member States shall notify the Commission monthly within 30 days following the end of each month, of the best information available on the total quantities imported during that month, in the appropriate units and by category of products . 4 . In order to enable market trends in the products covered by this Regulation to be monitored, Member States shall communicate to the Commission, before 31 March each year, statistical data for the preceding year on exports . The statistical data relating to the production and consumption of each product shall be forwarded under arrangements to be determined subsequently pursuant to the procedure laid down in Article 14 . 5 . Where the nature of the products or particular circumstances so require , the Commission may, at the request of a Member State or on its own initiative , alter the time limits for communicating the abovementioned information under the procedure laid down in Article 14 . 6 . Member States shall notify the Commission under conditions set in accordance with the procedure laid down in Article 14 , of all other parti ­ culars deemed under that procedure to be necessary 14 . Article 13 The Commission shall conduct the consultations with Yugoslavia provided for by the present Regulation in accordance with the following rules :  the Commission shall notify Yugoslavia of the request for consultations ,  the request for consultations shall be followed within a reasonable period, and in any case not later than 15 days following the notification, by a statement setting out the reasons and circum ­ stances which, in the Commission's opinion, justify the submission of such a request,  the Commission shall initiate consultations within one month at the latest of notification of the request, with a view to reaching agreement or a mutually acceptable conclusion within one further month at the latest . 31 . 12 . 82 Official Journal of the European Communities No L 374/53 Article 14 a period which may be fixed by the chairman depending on the degree of urgency of the matters to be examined . The Committee shall decide by a qualified majority, as specified in the first indent of Article 148 (2), of the Treaty. The chairman shall not vote . 6 . The chairman may, on his own initiative or at the request of a representative of a Member State, consult the Committee about any other matter relating to the application of this Regulation. Article 15 The Member States shall inform the Commission forthwith of all measures taken pursuant to this Regu ­ lation and of all laws, regulations or administrative provisions concerning arrangements for importation of the products covered by this Regulation . 1 . The Textile Committee-Yugoslavia, hereinafter called 'the Committee', composed of representatives of the Member States and chaired by a Commission representative, is hereby set up. 2 . The Committee shall draw up its rules of procedure . 3 . Where reference is made to the procedure defined in this Article, the chairman, on his own initiative or at the request of a Member State, shall refer the matter to the Committee. 4 . (a) The Commission shall adopt the measures proposed where they are in conformity with the Committee's opinion . (b) Where the measures proposed are not in conformity with the Committee's opinion, or where no opinion has been given, the Commission shall submit to the Council without delay a proposal for the measures to be taken . The Council shall act by a qualified majority. (c) Should the Council fail to take a decision within one month of the date on which the proposal was laid before it, the Commission shall adopt the proposed measures . 5 . The Commission representative shall submit draft measures to the Committee . The Committee shall deliver an opinion on the draft measures within Article 16 Amendments and adjustments to the Annexes to this Regulation which are necessary to take into account amendments to Community rules on statistics, customs arrangements or common import arrange ­ ments shall be adopted in accordance with the proce ­ dure laid down in Article 14 . Article 1 7 This Regulation shall enter into force on 1 January ' 1983 . It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1982 . For the Council The President O. MÃLLER No L 374/54 Official Journal of the European Communities 31 . 12 . 82 ANNEX I LIST OF PRODUCTS referred to in Article 1 Where the expression 'babies' garments' is used, this is meant also to cover girls' garments up to and including commercial size 86 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned these products "are to be taken to be made exclusively or wool or of fine animal hair, of cotton or of synthetic or artificial textile fibres . GROUPIA Table of equivalence Category CCT heading No NIMEXE code ( 1983) Description pieces/kg g/piece 1 55.05 Cotton yarn, not put up for retail sale55.05-13 , 19, 21 , 25 , 27, 29, 33 , 35 , 37 , 41 , 45 , 46, 48 , 51 , 53 , 55 , 57, 61 , 65 , 67, 69, 72 , 78 , 81 , 83 , 85 , 87 2 55.09 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics , tulle and other net fabrics : 55.09-03 , 04 , 05 ,, 06, 07, 08 , 09, 10 , 11 , 12 , 13 , 14, 15 , 16, 17 , 19 , 21 , 29, 32 , 34, 35 , 37, 38 , 39, 41 , 49 , 51 , 52 , 53 , 54, 55 , 56, 57 , , 59, 61 , 63 , 64 , 65 , 66, 67, 68 , 69, 70, 71 , 73 , 75 , 76, 77, 78 , 79, 80, 81, 82, 83 , 84, 85 , 87 , 88 , 89, 90 , 91 , 92,-93 , 98 , 99 55.09-06, 07 , 08 , 09, 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59, 61 , 63 , 64, 65 , 66, 67 , 70, 71 , 73 , 83 , 84, 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 a) Of which other than unbleached or bleached 3 fibres56.07 A Woven fabrics of man-made (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics a) Of which other than unbleached or bleached 56.07-01 , 04, 05 , 07 , 08 , 10, 12 , 15 , 19, 20 , 22 , 25 , 29, 30, 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 ' 56.07-01 , 05 , 07, 08 , 12 , 15 , 19, 22, 25 , 29, 31 , 35 , 38 , 40, 41 , 43 , 46, 47 , 49 31 . 12 . 82 No L 374/55Official Journal of the European Communities GROUP I B Category CCT heading No NIMEXE code ( 1983) Description Table of eq pieces/kg uivalence g/piece 4 60.04 B Ã  II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20 , 22, 23 , 24, 26, 41 , 50, 58 , 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres : T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs, of regenerated textile fibres, other than babies' garments 6-48 154 5 60.05 AI II b) 4 bb) 11 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34 , 35 , 36, 39, 40, 41 , 42, 43 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers , slip-overs, waist ­ coats, twinsets , cardigans, bed ­ jackets and jumpers, knitted or crocheted, not elastic or rub ­ berized, of wool, of cotton or of man-made textile fibres 4-53 221 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 , 64, 66 , 72, 74 , 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks): women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres 1-76 568 7 60.05 A II b) 4 aa) 22 33 44 55 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 5-55 180 No L 374/56 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 7 (cont'd) 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23,24,25 61.02-78 , 82, 84 Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rub ­ berized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts , woven, of wool, of cotton or of man-made textile fibres 4-60 21 7 31 . 12 . 82 Official Journal of the European Communities No L 374/57 GROUP II A Category CCT heading No NIMEXE code (1983) Description Table of ec pieces/kg uivalence g/piece 9 55.08 62.02 B III a) 1 55.08-10, 30, 50, 80 62,02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics 20 62.02 B I a) c) 62.02-12 , 13 , 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woVen - 22 56.05 A 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19, 21 , 23 , 25 , 28 , 32 , 34 , 36, 38 , 39 , 42 , 44, 45 , 46 , 47 56.05-21 , 23 , 25 , 28 , 32, 34, 36 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres , not put up for retail sale : a) Of which acrylic 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste re ­ generated fibres, not put up for re ­ tail sale No L 374/58 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 32 ex 58.04 58.04-07, 11 , 15, 18, 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75, 77, 78 58.04-63 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cotton or of man-made textile fibres a) Of which cotton corduroy 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59, 65, 72, 74, 77 Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen, other than of cotton terry fabric 31 . 12 . 82 Official Journal of the European Communities No L 374/59 GROUP II B Category CCT heading No NIMEXE code ( 1983) Description Table of pieces/kg equivalence g/piece 12 60.03 A B I II b) C D 60.03-11 , 19, 20, 27, 30 , 90 Stockings, under stockings , socks , ankle-socks , sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres 24-3 pairs 41 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56, 75 , 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs , women's , girls ' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 17 59 14 A 61.01 A I 61.01-01 Men's and boys' outer garments : Men's and boys' coats of impreg ­ nated, coated, covered or lami ­ nated woven fabric falling within heading No 59.08 , 59.11 or 59.12 1 ·.0 1 000 14 B 61.01 B V b) 1 2 3 61.01-41 , 42 , 44, 46, 47 Men's and boys' outer garments : Men's and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of cate ­ gory 14 A, of wool, of cotton or of man-made textile fibres 0-72 1 389 15 A 61.02 B I a) 61.02-05 Women's , girls ' and infants' outer garments : B. Other : Women's, girls ' and infants' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 M 909 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33 , 35, 36, 37, 39, 40 Women's , girls ' and infants ' outer garments : B. Other : Women's, girls ' and infants ' woven overcoats, raincoats and other coats , cloaks and capes : jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres 0-84 1 190 No L 374/60 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of pieces/kg quivalence g/piece 16 61.01 B V c) 1 2 3 61.01-51 , 54 , 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, of cotton or of man-made textile fibres, excluding ski suits 0-80 1 250 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres 1-43 700 18 61.03 B C 61.03-51 , 55 , 59, 81 , 85 , 89 Men's and boys' under garments, including collars , shirt fronts and cuffs : Men's and bovs' woven under garments other than shirts , of wool, of cotton or of man-made textile fibres 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight 59 17 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25 , 26 , 28 Men's and boys' outer garments : Women's, girls ' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres 2-3 435 31 . 12 . 82 Official Journal of the European Communities No L 374/61 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 24 + 25 60.04 B IV b) 1 bb) d) 1 bb) 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) \ 60.04-47, 73 60.04-51 , 53, 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls' and infants ' (other than babies') knitted or crocheted pyjamas and night dresses , of cotton or synthetic fibres 3-9 257 26 60.05 A II b) 4 cc) 11 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47, 48 61.02-48 , 52 , 53 , 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textile fibres 3-1 323 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52 , 54 , 58 , 61.02-57 , 58 , 62 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' (other than babies') woven and knitted or crocheted skirts , including divided skirts 2-6 385 No L 374/62 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of pieces/kg quivalence g/piece 28 60.05 A II b) 4 ee) 60.05-61 , 62 , 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts) other than babies' 1-61 620 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 , 43 , 44 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits 1-37 730 30 A 61.04 B I 61.04-11 , 13 , 18 Women's, girls ' and infants' under garments : Women's , girls ' and infants ' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres 4-0 250 30 B 61.04 B II 61.04-91 , 93 , 98 Women's, girls ' and infants' under garments : Women's, girls' and infants' (other than babies') woven under garments , other than pyjamas and night dresses, of wool, of cotton or of man-made textile fibres 31 61.09 D 61.09-50 Corsets , corset-belts , supender-belts , brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : BrassiÃ ¨res , woven, knitted or crocheted 18-2 55 31 . 12 . 82 Official Journal of the European Communities No L 374/63 Category CCT heading No NIMEXE code ( 1983) Description Table of ec pieces/kg uivalence g/piece 68 60.04 A I II a) b c) III a) b) c) d) 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10,11 , 12, 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies' garments : girls' garments up to and including commercial size 86 : Babies ' under garments of knitted or crocheted fabrics, not elastic or rubberized 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles., knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres 1-67 600 76 61.01 B I 61.02 B II a) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's and boys' outer garments : Women's, girls ' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing : women's , girls' and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres 78 61.01 A II A III V f) 1 g) i 2 3 61.01-09 , 24 , 25 , 26 , 81 , 92 , 95 , 96 Men's and boys' outer garments : Men's and boys' woven bath robes, dressing gowns , smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments, except garments of categories 6, 14 A, 14 B, 16, 17 , 21 , 76 and 79, of wool, of cotton or of man-made textile fibres No L 374/64 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 81 61.02 Bib) II c) e) 8 aa) 9 aa) bb) cc) 61.02-07, 22, 23 , 24, 85 , 90, 91 , 92 Women's, girls' and infants ' outer garments : B. Other : Women's, girls' and infants' woven bath robes, dressing gownSj bed jackets and similar indoor wear and outer garments, except garments of categories 6, 7 , 15 A, 15 B, 21 , 26, 27, 29, 76, 79 and 80 , of wool, of cotton or of man-made textile fibres 83 ' 60.05 A II a) b) 4 hh) 11 22 33 44 ijij ) H kk) 11 11) 11 22 33 44 60.05-04 . 76, 77, 78 , 79, 81 , 85 , 88 , 89, 90, 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rub ­ berized, other than garments of categories 5 , 7 , 26, 27, 28 , 71 , 72, 73 , 74 and 75 , of wool, of cotton or of man-made textile fibres 31 . 12 . 82 Official Journal of the European Communities No L 374/65 GROUP III A Category CCT heading No NIMEXE code ( 1983) Description Table of ec pieces/kg uivalence g/piece 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like 34 51.04 A III b) 51.04-08 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide 35 51.04 A IV 51.04-10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34, 36 , 41 , 48 51.04-10, 15 , 17 , 18 , 23 , 25 , 27, 28 , 32 , 34, 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elas ­ tomeric yarn : a) Of which other than unbleached or bleached 36 51.04 B III 51.04-55 , 56, 58 , 62 , 64, 66, 72 , 74 , 76, 81 , 89, 93 , 94 , 97 , 98 51.04-55 , 58 , 62, 64 , 72 , 74 , 76, 81 , 89, 94, 97, 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : a) Of which other than unbleached or bleached No L 374/66 31 . 12 . 82Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1983) Description Table of e pieces/kg quivalence g/piece 37 i 56.07 B 56.07-50, 51 , 55 , 56, 59, 60, 61 , 65 , 67, 68 , 69, 70, 71 , 72, 73, 74, 77, 78 , 82 , 83 , 84, 87 56.07-50, 55 , 56, 59, 61 , 65 , 67, 69, 70, 71 , 73 , 74, 77 , 78 , 83 , 84, 87 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fa ­ brics, pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached 38 A 60.01 B I b) 1 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric 38 B 62.02 A II 62.02-09 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains 40 62.02 B IV a) c) 62.02-83, 85 , 89 Bed linen, table linen, toilet linen and kitchen linen, curtains and other furnishing articles : B. Other : Woven curtains (other than net cur ­ tains) and furnishing articles, of wool, of cotton or of man-made textile fibres 41 ex 51.01 A 51.01-02 , 03 , 04, 08 , 09, 10 , 12, 20 , 22, 24, 27, 29, 30, 41 , 42, 43 , 44 , 46, 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 31 . 12 . 82 Official Journal of the European Communities No L 374/67 Category CCT heading No NIMEXE code (1983) Description Table of e pieces/kg quivalence g/piece 42 ex 51.01 B 51.01-50, 61 , 67, 68 , 71 , 76, 79, 80 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 43 51.03 51.03-10 , 20 Yarn of man-made fibres (continuous), put up for retail sale 44 51.04 A II 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 45 51.04 B II 51.04-54 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous), containing elastomeric yarn 46 ex 53.05 53.05-10 , 22 , 29, 32 , 39 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : Carded or combed sheep's or lambs' wool or other fine animal hair 47 53.06 53.08 A 53.06-21 , 25 , 31 , 3&amp;, 51 , 55 , 71 , 75 53.08-11 , 15 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for re ­ tail sale - 48 53.07 53.08 B 53.07-02, 08 , 12 , 18 , 30 , 40, 51 , 59, 81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for re ­ tail sale No L 374/68 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lamb's wool of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 50 53.11 53.11-01 , 03 , 07, 11 , 13 , 17, 20, 30, 40, 52, 54, 58 , 72, 74, 75, 82, 84, 88 , 91 , 93, 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair 51 55.04 55.04-00 Cotton, carded or combed 52 55.06 55.06-10, 90 Cotton yarn, put up for retail sale , 53 55.07 55.07-10 , 90 Cotton gauze 54 56.04 B 56.04-21 , 23 , 28 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discon ­ tinuous or waste), carded or combed 55 56.04 A 56.04, 11 , 13 , 15 , 16, 17, 18 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (discon ­ tinuous or waste), carded or combed 56 56.06 A 56.06-11 , 15 Yarn of man-made fibres (discontinu ­ ous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale 31 . 12 . 82 Official Journal of the European Communities No L 374/69 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 57 56.06 B 56.06-20 Yarn of man-made fibrÃ ¨s (discontinu ­ ous or waste), put up for retail sale) : Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale 58 58.01 58.01-01 , 11 , 13 , 17, 30, 80 Carpets, carpeting and rugs, knotted (made up or not) 59 58.02 ex A B 59.02 ex A 58.02-04, 06, 07, 09, 56, 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Other carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie', rugs and the like (made up or not) : Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted, carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not); floor covering, of felt i 60 58.03 58.03-00 Tapestries ; hand-made, of the type Gobelins , Flanders , Aubusson, Beau ­ vais and the like, and needleworked tapestries (for example, petit point and cross stitcn) made in panels and the like by hand : Tapestries, hand-made 61 58.05 A I a) c) II B 58.05-01 , 08 , 30, 40 , 51 , 59, 61 , 69, 73 , 77 , 79, 90 Narrow woven fabrics, and narrow fa ­ brics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges , other than woven labels and the like ; bolduc 62 58.06 58.07 58.06^10 , 90 58.07-31 , 39 , 50 , 80 Woven labels , badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and or ­ namental trimmings in the piece ; tassels , pompons and the like No L 374/70 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 62 (cont 'd) 58.08 58.09 58.10 58.08-10, 90 58.09-11 , 19, 21 , 31 , 35 , 39, 91 , 95 , 99 58.10-21 , 29, 41 , 45 , 49, 51 , 55 , 59 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs 63 60.01 B I a) 60.06 A 60.01-30 60.06-11 , 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings) : A. Fabric : Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, containing elas ­ tofibres ; knitted or crocheted fa ­ bric, elastic or rubberized 64 60.01 B I b) 2 3 60.01-51 , 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, not elastic or rubberized, of synthetic textile fibres 65 60.01 A B I b) 4 II C I 60.01-01 , 10, 62, 64, 65 , 68 , 72, 74, 75, 78 , 81 , 89, 92 , 94, 96, 97 Knitted or crocheted fabric, elastic or rubberized : Other than those of categories 38 A, 63 and 64, of wool, of cotton or of man-made textile fibres 66 62.01 A B I II a) b) c) 62.01-10, 20, 81 , 85 , 93 , 95 Travelling rugs and blankets : Travelling rugs and blankets, of wool, of cotton or of man-made textile fibres 31 . 12 . 82 Official Journal of the European Communities No L 374/71 GROUP III B Category CCT heading No NIMEXE code ( 1983) Description Table of ec pieces/kg uivalence g/piece 10 60.02 A 60.02 B 60.02-40 60.02-50, 60,70,80 Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized, other than impregnated or coated with artificial plastic ma ­ terials 1 7 pairs 59 67 60.05 A II b) 5 B 60.06 B II III 60.05-93 , 94 , 95 , 96, 97 , 98,99 60.06-92 , 96, 98 60.05-97 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rub ­ berized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized of wool, of cotton, or of man made textile fibres a) Of which sacks and bags of a kind used for the packing of goods, made from pÃ ²lyethylene or polypropylene strip 69 60.04 B IV b) 2 cc) 60.04-54 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Women's, girls' and infants' knitted or crocheted petticoats and slips, of synthetic textile fibres , other than babies' garments 7-8 128 70 60.04 B III 60.04-31 , 33 , 34 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Panty-hose (tights) 30-4 33 No L 374/72 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of e pieces/kg quivalence g/piece 71 60.05 A II b) 1 60.05-06, 07, 08 , 09 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : 1 . Babies' garments, girls' garments up to and including commercial size 86 ; Babies' knitted outer garments, of wool, of cotton or of man-made textile fibres ' 72 60.05 A II b) 2 60.06 B I 61.01 B II 61.02 B II b) 60.05-11 , 13 , 15 60.06-91 61.01-22, 23 61.02-16 , 18 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Knitted swimwear Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Woven swimwear, of wool, of cotton or of man-made textile fibres 9 -7 103 74 60.05 A II b) 4 gg) U 22 33 44 60.05-71 , 72, 73 , 74 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's, girls' and infants' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits 1-54 650 31 . 12 . 82 Official Journal of the European Communities No L 374/73 Category CCT heading No NIMEXE code ( 1983) Description Table of e « pieces/kg uivalence g/piece 75 60.05 A II b) 4 ff) 60.05-66, 68 t Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made ¢ textile fibres, excluding ski suits 0-80 1 250 77 60.03 B II a) 60.03-24, 26 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Women's stockings of synthetic textile fibres 40 pairs 25 80 61.02 A 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's, girls' and infants' outer garments : A. Babies' garments, girls' garments up to and including commercial size 86 : Women's, girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool, of cotton or of man-made textile fibres 82 60.04 B IV a) c) 60.04-38 , 60 Under garments , knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres 84 61.06 B C D E 61.06-30 , 40, 50 , 60 Shawls, scarves , mufflers , mantillas, veils and the like : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres - No L 374/74 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 85 61.07 B C D 61.07-30, 40, 90 Ties, bow ties and cravats : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres 17-9 56 86 61.09 A B C E 61.09-20, 30 , 40, 80 Corsets, corset-belts , suspender-belts , brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets, corset-belts , suspender ­ belts , braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), other than brassiÃ ¨res, whether or not elastic 8-8 114 87 61.10 61.10-00 Gloves, mittens, mitts , stockings, socks and sockettes, not knitted or crocheted 88 61.11 61.11-00 Made up accessories for articles of ap ­ parel (for example, dress shields, shoulder and other pads, belts , muffs, sleeve protectors, pockets) : Other than knitted or crocheted  31 . 12 . 82 Official Journal of the European Communities No L 374/75 GROUP III C Category CCT heading No NIMEXE code ( 1983) Description Table of pieces/kg equivalence g/piece 90 ex 59.04 59.04-11 , 13 , 15 , 16, 19, 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables , of synthetic textile fibres, plaited or not 91 62.04 All B II 62.04-23 , 73 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Tents 92 51.04 AI &lt; BI 59.11 A III a) 51.04-03, 52 59.11-15 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics, other than rubberized knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below : III . Other : Woven fabrics of man-made textile fibres and rubberized textile woven fabrics, for tyres 93 62.03 B I b) II a) b) 2 c) 62.03-30, 40, 97, 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags, of a kind used for the packing or goods, of woven fa ­ brics, other than made from polyethylene or polypropylene strip 94 59.01 59.01-07, 12 , 14, 15 , 16, 18 , 21 , 29 Wadding and articles of wadding ; textile flock and dust and mill neps 95 ex 59.02 59.02-35, 41 , 47, 51 , 57, 59, 91 , 95, 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not . impregnated or coated, other than floor coverings 96 59.03 59.03-11 , 19, 30 Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated : Other than clothing and clothing accessories No L 374/76 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of « pieces/kg quivalence g/piece 97 59.05 59.05-11 , 21 , 29, 91 , 99 Nets and netting made of twine, cor ­ dage or rope, and made up fishing nets of yarn, twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 98 59.06 59.06-00 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 99 59.07 59.07-10, 90 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses 100 59.08 59.08-10, 51 , 61 , 71 , 79 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other arti ­ ficial plastic materials 101 ex 59.04 59.04-80 Twine, cordage, ropes and cables, plaited or not : Other than of synthetic textile fibres 102 59.10 59.10-10 , 31 , 39 Linoleums and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not 103 59.11 A I II III b) B 59.11-11 , 14, 17, 20 Rubberized textile fabrics other than rubberized knitted or crocheted goods : Excluding fabrics for tyres 31 . 12 . 82 Official Journal of the European Communities No L 374/77 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being thea ­ trical scenery, studio back-cloths or the like : Textile fabrics, impregnated or coated, other than those of cate ­ gories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, studio back-cloths or the like 105 59.13 59.13-01 , 11 , 13 , 15 , 19, 32, 34, 35, 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 106 59.14 59.14-00 Wicks, of woven, plaited or knitted textile materials, for lamps, stoves ,lighters, candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles 107 I 59.15 59.15-10, 90 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 108 59.16 59.16-00 Transmission, conveyor or elevator belts or belting, of textile material, whether or not strengthened with metal or other material 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins, sails , awnings , sunblinds, tents and camping goods : Woven tarpaulins , sails , awnings and sunblinds 110 62.04 A III B III 62.04-25 , 75 Tarpaulins, sails , awnings , sunblinds, tents and camping goods : Woven pneumatic mattresses 111 62.04 A IV B IV 62.04-29, 79 Tarpaulins , sails , awnings, sunblinds, tents and camping goods : Camping goods, woven, other than pneumatic mattresses and tents 112 62.05 A B D E 62.05-01 , 10 , 30, 93 , 95 , 99 Other made up textile articles (including dress patterns) : Other made up textile articles, woven, excluding those of cate ­ gories 113 and 114 No L 374/78 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces /kg g/piece 113 62.05 C 62.05-20 Other made up textile articles (including dress patterns) : C. Floor cloths, dish cloths, dusters and the like : Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted 114 59.17 A B II C D 59.17-10, 29, 32, 38 , 49, 51 , 59, 71 , 79 , 91 , 93 , 95 , 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant 31 . 12 . 82 Official Journal of the European Communities No L 374/79 ANNEX II Regional and Community quantitative limits valid 1983 to 1986 GROUPIA Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Units Years Annual quanti ­ tative limits 1 55.05 Cotton yarn, not put up for retail sale Yugoslavia Tonnes 1983 1984 1985 1986 7 854 7 874 7 893 7 913 55.05-13 , 19, 21 , 25, 27, 29, 33 , 35, 37, 41 , 45 , 46, 48 , 51 , 53 , 55 , 57, 61 , 65 , 67, 69, 72 , 78 , 81 , 83, 85 , 87 Other woven fabrics of cotton :2 55.09 Yugoslavia Tonnes 1983 1984 1985 1986 9 495 9 542 9 590 9 638 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 55.09-03, 04, 07, 08 , 09, 12 , 13 , 14, 17, 19 , 21 , 34, 35 , 37 , 41 , 49 , 51 , 54, 55 , 56, 61 , 63 , 64, 67, 68 , 69, 73 , 75 , 76 , 79, 80, 81 , 84, 85 , 87 , 90 , 91 , 92, 93 05 , 06, 10, 11 , 15 , 16, 29, 32, 38 , 39 , 52 , 53, 57, 59, 65 , 66, 70, 71 , 77 , 78 , 82, 83, 88 , 89, , 98 , 99 2 a) Yugoslavia Tonnesa) Of which other than unbleached or bleached 1983 1984 1985 1986 2 009 2 019 2 029 2 039 55.09-06, 07, 08 , 09, 51 , 52 , 53 , 54, 55 , 56 , 57 , 59, 61 , 63 , 64, 65 , 66, 67, 70, 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90, 91 , 92, 93 , 98 , 99 3 56.07 A Woven fabrics of man-made fibres (discontinuous or waste) : Yugoslavia Tonnes 1983 845 1984 862 1985 879 1986 897A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : 56.07-01 , 04 , 05 , 07 , 08 , 10, 12 , 15 , 19, 20 , 22 , 25 , 29, 30, 31 , 35 , 38 , 39, 40 , 41 , 43 , 45 , 46, 47, 49 No L 374/80 Official Journal of the European Communities 31 . 12 . 82 GROUP I B Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Units Years Annual quanti ­ tative limit 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35, 36, 39, 40 , 41 , 42 , 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing ac ­ cessories : Jerseys, pullovers , slip-overs , waist ­ coats, twinsets , cardigans, bed ­ jackets and jumpers , knitted or crocheted, not elastic or rubber ­ ized, of wool, of cotton or of man ­ made textile fibres Yugoslavia 1 000 pieces 1983 1984 1985 1986 1 491 1 528 1 566 1 605 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 , 64, 66, 72 , 74, 76 61.02-66 , 68 , 72 Men's and boys' outer garments : Women's, girls ' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks); women's, girls ' and infants' woven trousers and slacks , of wool, of cotton or of man-made textile fibres Yugoslavia 1 000 pieces 1983 1984 1985 1986 660 680 700 721 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 , 23 , 24, 25 61.02-78 , 82 , 84 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing ac ­ cessories : II . Other : Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted, crocheted (not elastic or rubber ­ ized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres Yugoslavia 1000 pieces 1983 1984 1985 1986 352 360 368 376 31 . 12 . 82 Official Journal of the European Communities No L 374/81 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Units Years Annual quanti ­ tative limits 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres Yugoslavia 1 000 pieces 1983 1984 1985 1986 2 382 2 418 2 454 2 491 GROUP II A Cate ­ gory CCT heading No NIMEXE code (1983) Description Thirdcountries Units Years Annual quanti ­ tative limits 9 55.08 62.02 B III a) 1 55.08-10, 30, 50, 80 62.02-71 Terry towelling and similar terry fab ­ rics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Yugoslavia Tonnes 1983 1984 1985 1986 617 648 680 714 GROUP II B Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quanti ­ tative limits 12 60.03 A B I II b) C D 60.03-11 , 19, 20, 27, 30, 90 Stockings , under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Yugoslavia 1 000 pairs 1983 1984 1985 1986 3918 4 075 4 238 4 407 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33, 35,36 , 37, 39 , 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats , raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres Yugoslavia O 1 000 pieces 1983 1984 1985 1986 370 387 404 422 (l) A transfer of 100 % can be made between categories 15 B and 16 . No L 374/82 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Units Years Annual quanti ­ tative limit 16 61.01 B V c) 1 2 3 61.01-51 , 54 , 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, of cotton or of man-made textile fibres, excluding ski suits Yugoslavia O 1 000 pieces 1983 1984 1985 1986 406 422 , 439 457 24 60.04 B IV b) 1 bb) d) 1 bb) 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-47 , 73 &gt; 60.04-51 , 53 , 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, or cotton or of synthetic textile fibres Under garments, knitted or crocheted, not elastic or rubberized : Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Yugoslavia regional limit (F) 1 000 pieces 1983 1984 1985 1986 180 189 198 208 73 60.05 A II b) 3 \ 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing ac ­ cessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Yugoslavia 1 000 pieces 1983 1984 1985 1986 675 695 716 737 (') See Category 15 B. \ 31 . 12 . 82 Official Journal of the European Communities No L 374/83 GROUP III A Cate ­ gory CCT heading No NIMEXE code (1983) Description Thirdcountries Units Years Annual quanti ­ tative limit 52 55.06 55.06-10, 90 Cotton yarn, put up for retail sale Yugoslavia Tonnes 1983 58 regional 1984 61 limit 1985 64 &gt; (I) 1986 67 GROUP III B Cate ­ gory CCT heading No NIMEXE code (1983) Description Thirdcountries Units Years Annual quanti ­ tative limits 67 60.05 Outer garments and other articles, Yugoslavia Tonnes 1983 468 A II b) 5 knitted or crocheted, not elastic or 1984 489 B rubberized : 1985 511 1986 534 60.06 Knitted or crocheted fabric and articles B II thereof, elastic or rubberized III (including elastic knee-caps and elastic stockings) : B. Other : 60.05-93 , 94, 95, 96, Clothing accessories and other 97 , 98 , 99 articles (except garments), knitted or crocheted, not elastic or rubber ­ 60.06-92, 96, 98 ized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized, of wool, of cotton, or of man-made textile fibres 67 a) 60.05-97 a) Of which sacks and bags of a Yugoslavia Tonnes 1983 21 kind used for the packing of regional 1984 22 goods, made from polyethylene limits 1985 23 or polypropylene strip (F) 1986 24 (I) 18 19 20 21 (BNL) 1983 12 1984 13 1985 14 1986 15 (UK) 1983 35 1984 37 1985 39 1986 41 No L 374/84 Official Journal of the European Communities 31 . 12 . 82 ANNEX III Member States breakdown of quantitative limits valid for 1983 GROUP I A Mem ­ Cate- gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries berStates Units Quantitative limits from 1 January to 31 December 1983 1 55.05 Cotton yarn, not put up for retail sale Yugoslavia Tonnes55.05-13 , 19, 21 , 25 , 27 , 29, 33, 35 , 37, 41 , 45 , 46, 48 , 51 , 53 , 55 , 57, 61 , 65 , 67, 69, 72, 78 , 81 , 83, 85, 87 D F I BNL UK IRL DK GR EEC 2 785 209 4 344 121 143 49 , 32 171 7 854 55.09 Other woven fabrics of cotton : Yugoslavia Tonnes2 D F I BNL UK IRL DK GR EEC 1 920 858 4 778 516 1 077 12 134 200 9 495 55.09-03 04, 05 , 06, Woven fabrics of cotton, other 07, 08 , 09 , 10, n , than gauze, terry fabrics, narrow woven fabrics, pile12 , 13 , 14, 15 , 16, 17, 19, 21 , 29, 32 , fabrics, chenille fabrics , tulle 34, 35 , 37, 38 , 39, and other net fabrics 41 , 49, 51 , 52, 53 , 54, 55 , 56, 57, 59, 61 , 63 , 64, 65 , 66, 67, 68 , 69, 70, 71 , 73 , 75 , 76, 77 , 78 , 79, 80, 81 , 82 , 83 , 84, 85 , 87, 88 , 89, 90 , 91 , 92, 93 , 98 , 99 2 a a) Of which other than un ­ bleached or bleached Yugoslavia Tonnes55.09-06 , 07 , 08 , 09, 11 , 51 , 52 , 53 , 54 , 55 , 56 , 57, 59, 61 , 63 , 64 , 65 , 66 , 67, 70 , 71 , 73 , 83 , 84, 85 , 87 , 88 , 89 , 90, 91 , 92 , 93 , 98 , 99 D F I BNL UK IRL DK GR EEC 580 184 746 132 139 5 73 150 2 009 3 56.07 A Woven fabrics of man-made fibres (discontinuous or waste) : Yugoslavia Tonnes A. Of synthetic textile fibres : D F I BNL UK IRL DK GR EEC 74 65 429 32 61 5 173 6 845 56.07-01 , 04, 05 , 07, 08 , 10, 12 , 15 , 19, 20 , 22, 25 , 29, 30 , 31 , 35 , 38 , 39, 40, 41 , 43 , 45 , 46, 47 , 49 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 31 . 12 . 82 No L 374/85Official Journal of the European Communities GROUP I B Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) . eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33, 34, 35 , 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs, waistcoats, twinsets , cardigans, bed-jackets and jumpers, knit ­ ted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Yugoslavia D F I BNL UK IRL DK GR EEC 1 000 pieces 665 316 80 159 217 6 30 18 1 491 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 , 64 , 66 , 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants ' woven trou ­ sers and slacks, of wool, of cotton or of man-made textile fibres Yugoslavia D F I BNL UK IRL DK GR EEC 1 000 pieces 222 40 30 125 219 2 12 10 660 7 60.05 A II b) 4 aa) 22 33 44 55 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Yugoslavia D F I BNL UK IRL DK GR EEC 1 000 pieces 194 29 29 52 30 1 8 9 352 61.02 B lie) 7 bb) cc) dd) 60.05-22, 23 , 24 , 25 61.02-78 , 82 , 84 Women's, girls ' and infants ' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres No L 374/86 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Mem ­ ber States Units Quantitative limits from 1 January ta 31 December 1983 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts , woven, of wool, of cotton or of man ­ made textile fibres Yugoslavia D F I BNL UK IRL DK GR EEC 1 000 pieces 988 249 188 329 535 11 30 24 , 2 382 GROUP II A Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 9 55.08 62.02 B III a) 1 55.08-10, 30 , 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen toilet linen and kitchen linen : curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Yugoslavia D F I BNL UK IRL DK GR EEC Tonnes 277 182 30 21 75 1 27 4 617 31 . 12 . 82 Official Journal of the European Communities No L 374/87 GROUP II B Catej gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 12 60.03 A B I II b) C D 60.03-11 , 19, 20, 27, 30, 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted not elastic or rubberized : Other than women's stockings of synthetic textile fibres Yugoslavia D F I BNL UK IRL DK GR EEC 1 000 pairs 990 2 000 210 337 192 8 160 21 3 918 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32 , 33 , 35, 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other tnan garments of category 15 A, of wool, of cotton or of man-made textile fibres Yugoslavia D F I BNL UK IRL DK GR EEC 1 000 pieces 176 90 14 25 26 1 34 4 370 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and nor ­ mally sold together) of wool, of cotton or of man-made textile fibres, excluding ski suits Yugoslavia O D F I BNL UK IRL DK GR EEC 1000 pieces 112 47 14 27 164 1 37 4 406 24 60.04 B IYb) 1 bb) d) 1 bb) 60.04-47 , 73 Under garments, knitted or crocheted, not elastic or rubber ­ ized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Yugoslavia F 1 000 pieces 180 73 60.05 A II b) 3 60.05-16, 17 , 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Track suits of knitted or crocheted fabric, not eleastic or rubberized, of wool, of cotton or of man-made textile fibres Yugoslavia D F I BNL UK IRL DK GR EEC 1 000 pieces 289 92 44 94 129 3 10 11 675 ( ) See category 15 B. No L 374/88 Official Journal of the European Communities 31 . 12 . 82 GROUP III A Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 52 55.06 55.06-10, 90 Cotton yarn, put up for retail sale Yugoslavia I Tonnes 58 GROUP III B CCT heading No NIMEXE code ( 1983) Description Thirdcountries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 Cate ­ gory 67 Yugoslavia Tonnes60.05 A II b) 5 B 60.06 B II III Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubber ­ ized (including elastic knee-caps and elastic stockings) : D F I BNL UK IRL DK GR EEC 278 43 36 24 55 3 25 4 468B. Other : 60.05-93, 94, 95 , 96 , 97 , 98 , 99 60.06-92 , 96 , 98 Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubberized, articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized, of wool, of cotton, or of man-made textile fibres 67 a) 60.05-97 Yugoslavia TonnesF I BNL UK 21 18 12 35 a) Of which sacks and bags of a kind used for the packing of goods, made from poly ­ ethylene or polypropylene strip 31 . 12 . 82 Official Journal of the European Communities No L 374/89 ANNEX IV referred to in Article 2 PART ONE Origin Article 1 the Community in order to obtain a tariff preference shall be accepted in place of the proof of origin stipulated in Article 1 . 2 . The proof of origin referred to in Article 1 shall not be required where goods are accompanied by a certificate conforming to the specimen and complying with the conditions set out in Regulations (EEC) No 3058/82 O or (EEC) No 3059/82 (2) or in the corresponding provisions which are to replace the said Regulations . 3 . Paragraph 2 shall also apply to goods accompanied by a certificate conforming to the specimen and complying with the conditions set out in Annex VI. 4 . Non-commercial imports exempt from production of the documents referred to in paragraph 1 in accordance with the provisions of the preferential arrangements concerned shall not be subject to the provisions of this Annex. 5 . The conditions whereby this Annex shall apply to non-commercial imports other than those covered by paragraph 4 shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 (3). Pending the implementation of these rules, the Member States may continue to apply the national rules in force in this field. 1 . Products listed in Annex I originating in Yugo ­ slavia may be imported into the Community in accordance with the arrangements established by this Regulation on production of a certificate of origin conforming to the specimen attached to Annex V. 2 . The certificate of origin shall be issued by the competent authorities of Yugoslavia if the products in question can be considered as originating in Yugo ­ slavia within the meaning of the relevant rules in force in the Community. 3 . However, products listed in Annex I other than those falling within Group I or II may be imported into the Community in accordance with the arrangements established by the Regulation on production of a declaration by the exporter or supplier on the invoice, or, where there is no invoice, on another commercial document relating to the products in question, to the effect that the said products originate in Yugoslavia, within the meaning of the relevant rules in force within the Community. 4 . Where different criteria for determining origin are fixed in respect of products falling within a single category and a single tariff heading, the certificate or declaration shall include a description of the goods which is sufficiently detailed to allow assessment of the criterion on the basis of which the certificate was issued or the declaration made . PART II Administrative cooperation Article 4 Article 2 The Commission shall supply the Member States' authorities with the names and addresses of the auth ­ orities in Yugoslavia competent to issue certificates of origin and export licences, together with specimens of stamps used by these authorities . The discovery of slight discrepancies between the entries made in the certificate of origin and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the product shall not ipso facto cast doubt upon the statements in the certificate . Article 5 1 . Subsequent verification of certificates of origin or export licences shall be carried out at random, or Article 3 1 . The movement certificates and forms EUR.l and EUR.2 presented at the time of importation into (') OJ No L 328 , 24 . 11 . 1982 , p . 1 . O OJ No L 328 , 24. 11 . 1982 , p . 26 . O OJ No L 148 , 26. 6 . 1968 , p . 1 . No L 374/90 Official Journal of the European Communities 31 . 12 . 82 At the request of a Member State or at the initiative of the Commission, the Committee on Origin shall, as soon as possible and in accordance with the procedure specified in Article 1 3 of Regulation (EEC) No 802/68 , examine whether it is desirable to require the production of a certificate of origin, in accordance with Article 1 ( 1 ) and (2), in respect of the products concerned. The decision shall be taken in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 5 . Random recourse to the procedure specified in this Article may not constitute an obstacle to the release for home use of the products in question . Article 6 whenever the competent Community authorities have reasonable doubt as to the authenticity of the certi ­ ficate or licence or as to the accuracy of the infor ­ mation regarding the true origin of the products in question . In such cases, the competent authorities in the Community shall return the certificate of origin or the export licence or a copy thereof to the competent governmental authority in Yugoslavia, giving, where appropriate, the reasons of form or substance for an enquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to the certificate or its copy. The authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certi ­ ficate are inaccurate . 2 . Paragraph 1 shall also apply to subsequent veri ­ fications of the declarations of origin referred to in Article 1 (3) of this Annex. 3 . The results of the subsequent verifications carried out in accordance with paragraphs 1 and 2 shall be communicated to the competent authorities of the Community within three months at the latest. The information communicated shall indicate whether the disputed certificate or licence or declaration applies to the goods actually exported and whether the goods are eligible for export to the Community under this Regulation . The competent authorities of the Community may also request copies of all documentation necessary to determine the facts fully, and in particular the origin of the goods (*). 4 . Should such verifications reveal abuse or major irregularities in the use of declarations of origin , the Member State concerned shall inform the Commission of this fact . The Commission shall pass the information on to the other Member States . 1 . Where the verification procedure referred to in Article 5 or where information available to the competent authorities in the Community indicates that the provisions of this Regulation are being contravened, the said authorities shall request the competent authorities of Yugoslavia to carry out appropriate enquiries concerning operations which are, or appear to be , in contravention of this Regu ­ lation . The results of these enquiries shall be communicated to the competent authorities of the Community, together with any other pertinent infor ­ mation enabling the true origin of the goods to be determined. 2 . In pursuance of the cooperation referred to in this Annex, the competent authorities of the Community may exchange any information with the competent authorities of Yugoslavia which is considered of use in preventing contravention of the provisions of this Regulation. 3 . Where it is established that the provisions of this Regulation have been contravened, the Commission may, in accordance with the procedure laid down in Article 15 of this Regulation, agree with Yugoslavia to take such measures as it deems necessary to prevent the recurrence of such contravention . (l) For the purpose of subsequent verification of certificates of origin, copies of the certificates as well as any export documents referring to them shall be kept for at feast three years by the competent authorities in Yugoslavia . 31 . 12 . 82 Official Journal of the European Communities No L 374/91 ANNEX V PARTI Classification (a) a description of the products concerned ; (b) the relevant category, tariff heading or sub ­ heading and the NIMEXE code ; (c) the reasons which have led to the decision. Article 1 Article S The classification of the textile products referred to in Article 1 ( 1 ) of this Regulation is based on the Annex to Council Regulation (EEC) No 950/68 ('), the 'Common Customs Tariff', as subsequently amended, and on the Annex to Council Regulation (EEC) No 1445/72 (2), the 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)', as subsequently amended. Article 2 1 . Where a classification decision adopted in accordance with current Community procedures results in a change of classification practice or a change in category of any product subject to the present Regulation, the competent authorities of the Member States shall provide 30 days' notice, from the date of the Community's notification, before the decision is put into effect. 2 . Products shipped before the date of the application of the decision shall remain subject to earlier classification practice, provided that the goods in question are entered for importation within 60 days of that date . 3 . Paragraphs 1 and 2 above apply without prejudice to the preliminary provisions of the Annex 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)' to Council Regulation (EEC) No 1445/72, as last amended by Commission Regulation (EEC) No 3407/82 (4). On the initiative of the Commission or of a Member State, the Common Customs Tariff Nomenclature Committee, which was established by Council Regu ­ lation (EEC) No 97/69 (3), as subsequently amended, and the NIMEXE Committee established by Council Regulation (EEC) No 1445/72, will examine urgently, in accordance with their respective jurisdiction and in conformity with the provisions of the aforementioned Regulations , all questions concerning the classification of products referred to in Article 1 ( 1 ) of this Regulation within the Common Customs Tariff and thesNIMEXE in order to classify them in the appropriate categories . Article 6 Article 3 Where a classification decision adopted in accordance with the established Community procedures referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit, the Commission shall, without delay, initiate consultation with Yugoslavia in accordance with Article 13 of the present Regulation, in order to reach an agreement on the necessary adjustments to the relative quantitative limits provided for in Annex II of this Regulation . The Commission shall inform Yugoslavia of any changes in the Common Customs Tariff or NIMEXE on their adoption by the competent authorities of the Community. Article 4 Article 7 The Commission shall inform the competent auth ­ orities of Yugoslavia of any decisions adopted in accordance with the procedures in force in the Community relating to the classification of products subject to the present Regulation, within one month at the latest of their adoption . Such communication shall include : 1 . Without prejudice to any other provision on this subject, where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of the Member State into which they are to be imported, the goods in question are provisionally subject to the import regime which, in accordance with the provisions of the present Regulation, is o OJNoL 172, 22 . 7 . 1968 , p . 1 . O OJ No L 161 , 17 . 7 . 1972, p . 1 . (J) OJ No L 14 , 21 . 1 . 1969, p . 1 . (4) OJ No L 366, 27. 12 . 1982, p. 8 . No L 374/92 Official Journal of the European Communities 31 . 12 . 82 consignments of textile products subject to the quantitative limits established in Annex III up to the level of the said limits and the corresponding shares . 2 . The original of the export licence must be presented by the importer for the purposes of the issue of the import authorization (x) referred to in Article 14 below. applicable to them on the basis of the classification determined by the. aforementioned authorities . 2 . Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent auth ­ orities of the supplying countries of the details of the case in question . 3 . Member States , at the time of the communi ­ cation referred to in paragraph 2, shall specify if, following the application of the provisions of paragraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited against a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 1 1 of this Annex. 4 . The Commission shall notify the competent authorities of Yugoslavia of the provisional debits referred to in paragraph 3, within 30 days of the date of such provisional debit . Article 12 1 . The export licence shall conform to the specimen appended to this Annex and it may also contain a translation into another language . It must certify inter alia that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned. 2 . Each export licence shall cover only one of the categories of products listed in Annex III to this Regulation.Article 8 Article 13 In the cases referred to in Article 7 of this Annex as well as in those cases of a similar nature raised by the competent authorities of the supplying countries, the Commission, if necessary, and in accordance with the procedure provided for in Article 14 of this Regu ­ lation, shall enter into consultation with Yugoslavia in order to reach an agreement on the classification to be definitively applicable for the products causing the divergence . Exports shall be set off against the quantitative limits and shares established for the year in which the products covered by the export licence have been shipped within the meaning of Article 3 (4) of this Regulation . Article 9 Article 14 The Commission, in agreement with the competent authorities of the Member State or States of impor ­ tation and of Yugoslavia, may, in the cases referred to in Article 8 of this Annex, determine the classi ­ fication definitively applicable to the products causing the divergence . Article 10 1 . The authorities of the Member State designated on the export licence as the country of destination of the goods concerned shall issue an import authori ­ zation automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 3 1 March of the year following that in which the goods covered by the export licence have been shipped . 2 . The import authorizations shall be valid for three months from the date of their issue. 3 . The import authorizations shall be valid only in the Member State which issued them. 4 . The importer's declaration or request to obtain the import authorization shall contain : (a) the names of the importer and exporter ; (b) the country of origin of the products or, when different, the country of export or of purchase ; When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 of this Annex, the Nomenclature Committee of the Common Customs Tariff and the NIMEXE Committee are required, in accordance with their respective competence and with the provisions of the Regulations setting up the aforesaid Committees, to establish the classification definitively applicable to the goods concerned . PART II Double-checking system Article 11 1 . The competent government authorities of Yugo ­ slavia shall issue an export licence in respect of all O In this Annex the term 'import authorization' shall apply to both import authorization or equivalent document referred to in Article 3 (3) of this Regulation. 31 . 12 . 82 Official Journal of the European Communities No L 374/93 (c) a description of the products, including :  their commercial designation, procedure set out in Article 13 of this Regulation shall be initiated forthwith by the Commission. 2 . Yugoslavian exports not covered by export licences issued in accordance with the provisions of this Annex shall be refused the issue of import auth ­ orizations or documents by the competent authorities of a Member State . However, if in exceptional cases , the import of such products is allowed into a Member State by the competent authorities , the quantities involved shall not be set off against the appropriate share without the express agreement of the competent authorities of Yugoslavia. '  a description of the products in accordance with the tariff heading or subheading and/or the statistical code of the NIMEXE; (d) the appropriate category and the quantity in the appropriate unit as indicated in Annex III to this Regulation for the products in question ; (e) the value of the products, as indicated in case 12 of the export licence ; (f) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (g) date and number of the export licence ; (h) any internal code used for administrative purposes ; PART III (i) date and signature of importer. Form and production of export certificates and certificates of origin, and common provisions 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment. Article 18 Article 15 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of Yugoslavia on the basis of which the import authori ­ zations have been issued . Article 16 1 . The export licence and the certificate of origin may comprise additional copies duly indicated as such . They shall be made out in English or French. If they are completed by hand, entries must be in ink and in printscript. These documents shall measure 210 X 297 mm. The paper used shall be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m\ Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye . If the documents have several copies only the top copy which is the original shall be printed with the guilloche pattern background. This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be accepted by the competent authorities in the Member States as being valid for the provisions of export in accordance with the provisions of this Regulation . 2 . Each document shall bear a standardized serial number, whether or not printed, by which it can be identified . 3 . This number shall be composed of the following elements :  two letters identifying exporting country as follows : YU,  two letters identifying Member State of destination as follows : Import authorizations or equivalent documents shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules . Article 17 1 . If the competent authorities of a Member State find that the total quantities covered by export, licences issued by Yugoslavia for a particular category in any agreement year exceed the share established for that category, the said authorities shall suspend the further issue of import authorizations or documents . In this event, these authorities shall immediately inform the authorities of Yugoslavia and the Commission and the special consultation No L 374/94 Official Journal of the European Communities 31 . 12 . 82 Article 19 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate. In such cases they must bear the endorsement 'delivre a posteriori' or 'issued retrospectively'. BL = Benelux DE = Federal Republic of Germany DK = Denmark FR « France GB = United Kingdom GR = Greece IR = Ireland IT = Italy, Article 20  a one-digit number identifying quota year, corresponding to the last figure in the respective Agreement year, e.g. 3 for 1983 ,  a two-digit number identifying the particular issuing office concerned in exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the Member State of destination . In the event of theft, loss or destruction of an expojt licence or a certificate of origin, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate licence or certificate issued in this way must bear the endorsement 'duplicata' or 'duplicate'. The duplicate shall bear the date of the original licence or certificate . 1 Exporter ( name. · full address country ) Exportateur ( nom , adresse complÃ ¨te , pays ) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentais 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee ( name , full address , country) Destinataire ( nom. adresse complete , pays ) s CERTIFICATE OF ORIGIN (Textile products) CERTIFICAT D' ORIGINE (Produits textiles) 6 Country of origin Pays d' origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d' embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © (') 12 FOB Value H Valeur fob (2 ) (') Sh ow ne t w eig ht (kg)a nd al so qu an tit y in th e un it pr es cr ib ed fo r c at eg or y w he re ot he r th an ne t w eig ht - In di qu er le po id s n e t e n kil og ra m m es ai ns i q ue la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue p o u r la ca tÃ © qo rie si ce tte un itÃ © n' es t D a s I P nni rf * n p t (2 ) In th e cu rr en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra t de vente. Ã ¼ Ã ¼ 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the goods described above originated in the country shown in box No 6 , in accordance with the provisions in force in the.European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6 , conformÃ ©ment aux dispositions en vigueur dans la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority ( name , full address , country ) AutoritÃ © compÃ ©tente ( nom , adresse complÃ ¨te , pays) At - A , on - le ( Signature ) ( Stamp - Cachet ) class="page"> 1 Exporter ( name , fÃ ¼ll address , country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentare 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee ( name , full address , country) Destinataire ( nom , adresse complÃ ¨te , pays) EXPORT LICENCE (Textile products) LICENCE D' EXPORTATION (Produits textiles) 6 Country of origin Pays d' origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity {') QuantitÃ © ( 1 ) 12 FOB Value (2) Valeur fob (2) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category- shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority ( name , full address , country) AutoritÃ © compÃ ©tente ( nom , adresse complÃ ¨te , pays) At - Ã , on - le (Signature) (Stamp - Cachet )C) Sh ow ne t w eig ht (kg)a nd al so qu an tity in th e un it pr es cr ibe d fo r c at eg or yw he re ot he rt ha n ne t w eig ht - In di qu er le po id s ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po id s net. (4 In th e cu rr en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra td e vente. class="page"> 31 . 12 . 82 Official Journal of the European Communities No L 374/99 ANNEX VI referred to in Article 4 Cottage industry and folklore products 1 . The exemption provided for in Article 4 in respect of cottage-industry products shall apply to the following types of product only : (a) fabrics woven on looms operated solely by hand or foot, being fabrics of a kind traditionally made in the cottage industry of Yugoslavia ; (b) garments or other textile articles of a kind traditionally made in the cottage industry of Yugoslavia obtained manually from the fabrics referred to above and sewn exclusively by hand without the aid of any machine ; (c) traditional folklore products of Yugoslavia made by hand, in a list to be agreed between the Community and Yugoslavia. 2 . Exemption shall be granted in respect only of products covered by a certificate conforming to the specimen attached to this Annex and issued by the competent authorities in the supplying country. 3 . Should imports of any product covered by this Annex reach proportions liable to cause problems within the Community, consultations with Yugoslavia shall be initiated as soon as possible, with a view to resolving the situation by the adoption of quantitative limit, in accordance with Article 10 of this Regulation . &gt;- 1 Exporter ( name , full address , country) Exportateur ( nom. adresse complÃ ¨te , pays) ORIGINAL 2 No CERTIFICATE in regard to HANDLOOMS , TEXTILE HANDICRAFTS and TRA ­ DITIONAL TEXTILE PRODUCTS , OF THE COTTAGE INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community3 Consignee ( name, full address , country) Destinataire ( nom. adresse complÃ ¨te , pays) CERTIFICAT relatif aux TISSUS TISSES SUR METIERS A MAIN , aux PRO ­ DUITS TEXTILES FAITS A LA MAIN, et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRICATION ARTISANALE , dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne 4 Country of origin Pays d' origine 5 Country of destination Pays de destination 6 Place and date of shipment - Means of transport Lieu et date d' embarquement - Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 9 Quantity QuantitÃ © 10 FOB ValueÃ ­1 ) Valeur fob (') 11 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box No 4 : a) fabrics woven on looms operated solely by hand or foot (handlooms) ( 2 ) b) garments or other textile articles obtained manually from the fabrics described under a) and sewn solely by hand without the aid of any machine ( handicrafts) ( 2 ) c traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Economic Community and the country shown in box No 4 . Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figurant dans la case 4 : a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) ( 2 ) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a) et cousus uniquement Ã la main sans l'airJe d'une machine ( handicrafts) ( 2 ) c) produits textiles relevant du fqlklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4. C) (n th e cu rr en cy of th e sa te co nt ra ct - D an s la m on na ie du co nt ra t de vente. (2 ) D el et e as ap pr op ria te  Bi ffe r la (les) mentio n(s ) inutile(s). 12 Competent authority (name, lull address , country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te , pays) At - A , on  le (Signature) (Stamp - Cachet) class="page"> 31 . 12 . 82 Official Journal of the European Communities No L 374/ 103 ANNEX VII Regime applicable to outward processing trade 1 . Re-imports into the Community referred to in Article 5 (3) of this Regulation shall be subject to the provisions of this Regulation, subject to the following particular provisions . 2 . Re-imports into the Community listed in the present Annex are subject to specific quantitative limits established in Appendix A. These specific quantitative limits for 1983 are broken down between the Member States , as indicated in Appendix B. The breakdown between Member States for the years 1984 to 1986 shall be carried out in accordance with the procedure laid down in Article 14 . 3 . After consultation with Yugoslavia in accordance with the procedures set out in Article 13 of this Regulation, specific quantitative limits can be established for re-imports of products not referred to in Appendix A. The decision to do so shall be taken in accordance with the provisions set out in Article 14 . 4 . (a) Transfers between categories, as well as the advance use or carry-over of part of any specific limit from one year to another may be decided in accordance with the procedure laid down in Article 14 . (b) The reallocation of part of any specific quantitative limit not used in one Member State of the Community to another Member State, may be decided in accordance with the procedure laid down in Article 14 . 5 . The Community shall inform Yugoslavia of any measures taken under paragraphs 3 and 4 . 6 . Debiting against one of the specific quantitative limits referred to in paragraphs 2 and 3 or the accounting for products covered by the present Annex but not referred to in Appendix A shall be carried out by the competent authorities of the Member States at the time of issuing of the prior authorization provided for by the Community Regu ­ lation on economic outward processing. All debiting or accounting shall be set against the year in which the prior authorization was issued . 7 . A certificate of origin shall be issued for all products covered by the present Annex by the competent authorities of Yugoslavia, in accordance with the provisions of Annex IV and shall bear a reference to the prior authorization referred to in paragraph 6 to the effect that the processing operation described in the prior authorization was carried out in Yugoslavia. Failure to comply with this provision shall not entail the ipso facto rejection of the prior authorization, save where there is grave suspicion of fraudulent practice or of serious irregularity and subject to the appro ­ priate precautionary measures to be taken before the products are given clearance . 8 . For the purpose of the application of the Regu ­ lation, the certificate of circulation of merchandise EUR.1 issued in accordance with the provisions of Protocol 3 of the Cooperation Agreement shall replace the certificate of origin referred to in paragraph 7 and shall bear the same reference to the prior authorization . 9 . The Member States shall communicate to the Commission the names, addresses and the specimens of stamp impressions used by the competent auth ­ orities of the Community for the issue of the prior authorizations referred to in paragraph 6. No L 374/ 104 Official Journal of the European Communities 31 . 12 . 82 APPENDIX A The product descriptions set out in Annex I are here repeated in a shortened version Quantitative outward processing trade objectives Category Description Units Years QuantityEEC 5 Jerseys, pullovers 1 000 pieces 1983 1984 1985 1986 1 893 1 995 2 103 2 217 6 Men's and women's woven trousers, men's breeches 1 000 pieces 1983 1984 1985 1986 4 558 4 845 5 150 5 474 7 Women's woven and knitted blouses 1 000 pieces 1983 1984 1985 1986 3 093 3 198 3 307 3 419 8 Men's woven shirts 1 000 pieces 1983 1984 1985 1986 10 119 10 463 10 819 11 187 12 Stockings and socks, knitted, other than women's stockings of synthetic textile fibres 1 000 pairs 1983 1984 1985 1986 5 283 5 758 6 276 6 841 15 B C) Women's overcoats and raincoats, woven, including capes 1 000 pieces 1983 1984 1985 1986 2 062 2 268 2 495 2 745 16 C) Men's woven suits and coordinate suits 1 000 pieces 1983 1984 1985  1986 1 069 1 165 1 270 1 384 73 Outer garments, knitted 1 000 pieces 1983 1984 1985 1986 120 128 137 146 ( l) A transfer of 100 % can be made between categories 15 B and 16 . 31 . 12 . 82 Official Journal of the European Communities No L 374/ 105 APPENDIX B Breakdown of 1983 outward processing trade objectives between Member States (') Units Category EEC Federal Republic of Germany France Italy Benelux 200 UK Ireland Denmark Greece 1 000 pieces 5 1 893 1 623 70 1000 pieces 6 4 558 4 005 553 1 000 pieces 7 3 093 2 823 270 1 000 pieces 8 10 119 6 881 3 238 1 000 pairs 12 5 283 5 233 50 token entry 1 000 pieces 16 C) 1 069 809 50 180 30 1 000 pieces 73 token entry token entry 1 000 pieces 15 B H 2 062 1 902 160 (*) A transfer of 100 % can be made between categories 15 B and 16 . (*) Where no level is given for a particular Member State , no specific arrangements for re-importation into that Member State under economic outward processing arrangements have been established for the products and supplier countries concerned.